Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8, the claim recites “the organic functional layer” in line 4 however claim 8 and claim 1 on which it depends lack antecedent basis for an organic functional layer so that it is unclear if the claim is only meant to require an organic functional layer or if applicant intended to make the claim dependent on a claim with antecedent basis for an organic functional layer for the purpose of examination the claim will be interpreted to mean --an organic functional layer--.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-9, 12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yao et. Al. (CN 109524576 A cited in IDS hereinafter Yao, however the examiner will use US Pre-Grant Publication/patent application US 20200194732 A1 as a translation of the foreign publication above. Hence, the rejection will use the paragraphs and lines of US 20200194732 A1 for rejection purposes).

Regarding claim 1, Yao teaches in Figs. 2, 4 or 5-6 with associated text, referring to Fig. 2 unless otherwise specified, a display substrate having a plurality of subpixels, comprising: 
a base substrate 1 (paragraph [0039]); and 
a pixel definition layer (3, 4 and 5) defining a plurality of subpixel apertures (Fig. 2, paragraphs [0043]-[0044]); 

the display substrate in a respective one of the plurality of subpixels comprises an organic light emitting layer 6 in a respective one of the plurality of subpixel apertures (Fig. 2, paragraph [0051]).  

Regarding claim 7, Yao teaches the pixel definition layer further comprises a second sub-layer (3 and/or 4) on a side of the smart material sub-layer closer to the base substrate, the second sub-layer and the smart material sub-layer being made of different materials ( paragraph [0043] and [0049]).  

Regarding claim 8, Yao teaches a second residual organic layer (portion of 6 on opposite side of 4 from the pixel) on a lateral side of the smart material sub-layer (Fig. 2 paragraph [0052]); wherein the second residual organic layer is spaced apart and disconnected from an organic functional layer in the respective one of the plurality of subpixel apertures (Fig. 2 paragraph [0052]).  

Regarding claim 9, Yao teaches the smart material sub-layer is made of a photoresponsive material (paragraph [0055]).  

Regarding claim 10, Yao teaches the photoresponsive material comprises a photostrictive material comprising photostrictive polyamides having azobenzene chromophores in the main chain (paragraphs [0049] and [0055]).  


Regarding claim 12, Yao teaches in Figs. 2, 4 or 5-6 with associated text, referring to Fig. 2 unless otherwise specified, a method of fabricating a display substrate having a plurality of subpixels, comprising: 
forming a pixel definition layer (3, 4 and 5) on a base substrate to define a plurality of subpixel apertures (Fig. 2, paragraphs [0043]-[0044]); and 

wherein forming the pixel definition layer comprises forming a smart material sub-layer 5 using a material comprising a smart insulating material (materials phase can be changed paragraph [0045] so that it is interpreted to be smart).  

Regarding claim 17, Yao teaches forming the pixel definition layer further comprising, prior to forming the smart material sub-layer (3 and/or 4), forming a second sub-layer using a material different from a material of the smart material sub- layer ( paragraph [0043] and [0049]).  

Regarding claim 20, Yao teaches the smart material sub-layer is made of a photoresponsive material (paragraph [0055]).  

Claims 1, 7-9, 12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hatano et. Al. (US 20120217516 A1 hereinafter Hatano).

Regarding claim 1, Hatano teaches in Figs. 1B-1B and 9A-9B with associated text, a display substrate having a plurality of subpixels, comprising: 
a base substrate 100 (paragraph [0040]); and 
a pixel definition layer (124 and 126) defining a plurality of subpixel apertures (Fig. 1B, paragraph [0043]); 
wherein the pixel definition layer comprises a smart material sub-layer 126 comprising a smart insulating material (photosensitive resin paragraph [0083] has a phase that can be changed so that it is interpreted to be smart); and 
the display substrate in a respective one of the plurality of subpixels comprises an organic light emitting layer 120 in a respective one of the plurality of subpixel apertures (Fig. 2, paragraph [0169]).  

Regarding claim 1, Hatano teaches a display apparatus, comprising the display substrate of claim 1, and one or more integrated circuits (4503a,b, 4504a,b) connected to the display substrate (Figs. 9A-9B, paragraph [0178]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 5-6, 13-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yao as applied to claims 1 and 12.

	Regarding claim 2, Yao teaches the display substrate of claim 1, wherein the display substrate in the respective one of the plurality of subpixels further comprises: 
a first electrode 2 on a side of the organic light emitting layer closer to the base substrate (Fig. 2, paragraph [0040]); and 
an organic functional layer (HIL or HTL or EIL or ETL of 6) on a side of the first electrode away from the base substrate (paragraph [0051]); 

	Yao does not specify the organic functional layer is between the first electrode and the organic light emitting layer however Yao teaches the light-emitting layer 6 may comprise a hole injection layer (HIL), a hole transport layer (HTL), an emitting material layer (EML), an electron transport layer (ETL) and an electron injection layer (EIL) (paragraph [0051]) so that by arranging the hole injection layer (HIL), and or hole transport layer (HTL) between the anode 2 (paragraph [0040]) and the emitting material layer (EML) the organic functional layer (HIL or HTL) would be between the first electrode 2 and the organic light emitting layer (EML).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the hole injection layer (HIL), and or hole transport layer (HTL) between the anode 2 (paragraph [0040]) and the emitting material layer (EML) because such an arrangement was extremely well known in the art before the effective filing date of the claimed invention to improve the efficiency with which holes are carried from the anode to the emitting layer.

Regarding claim 3, Yao teaches the first electrode is an anode (paragraph [0040]); and 
the organic functional layer comprises one or a combination of a hole injection layer (HIL) and a hole transport layer (HTL) (paragraph [0051]).  

Regarding claim 5, Yao teaches a residual organic layer on a side of the smart material sub-layer away from the base substrate (Fig. 2, paragraph [0052]); 
wherein the residual organic layer is spaced apart and disconnected from the organic functional layer in the respective one of the plurality of subpixel apertures (paragraph [0052]); 
an orthographic projection of the residual organic layer on the base substrate at least partially overlaps with an orthographic projection of the smart material sub-layer on the base substrate (Fig. 2); and 
the residual organic layer and the organic functional layer are in a same layer and comprise a same material (Fig. 2, paragraph [0052]).  

Regarding claims 6, Yao teaches the smart material sub-layer has a first side closer to the base substrate, a second side opposite to the first side and away from the base substrate, and a lateral side connecting the first side and the second side(Fig. 2); and 
at least a portion of the lateral side is absent of the residual organic layer and the organic functional layer, thereby disconnecting the residual organic layer from the organic functional layer, and disconnecting the organic functional layer in the respective one of the plurality of subpixel apertures from the counterparts in adjacent subpixel apertures of the plurality of subpixel apertures (Fig. 2, paragraph [0052]).  

Regarding claim 13, Yao teaches the display substrate of claim 1, wherein the method of claim 12, further comprising: 
prior to forming the organic light emitting layer, forming a first electrode 2 on the base substrate in the respective one of the plurality of subpixels (Fig. 2, paragraph [0040]); and Page 4 of 9Appl. No. 16/639,120Response to Restriction Requirement mailed September 24, 2021 
prior to forming the organic light emitting layer and subsequent to forming the first electrode, forming an organic functional layer (HIL or HTL of 6) on a side of the first electrode away from the base substrate (paragraph [0051]); 
wherein the organic functional layer in the respective one of the plurality of subpixel apertures is formed to be spaced apart and disconnected from counterparts in adjacent subpixel apertures of the plurality of subpixel apertures (Fig. 2 paragraph [0056]).
	Yao does not specify prior to forming the organic light emitting layer and subsequent to forming the first electrode, forming an organic functional layer on a side of the first electrode away from the base substrate however Yao teaches the light-emitting layer 6 may comprise a hole injection layer (HIL), a hole transport layer (HTL), an emitting material layer (EML), an electron transport layer (ETL) and an electron injection layer (EIL) (paragraph [0051]) so that by forming the hole injection layer (HIL), and or hole transport layer (HTL) on the anode 2 (paragraph [0040]) and then forming the emitting material layer (EML) on the organic functional layer (HIL or HTL), the method would comprise  prior to forming the organic light emitting layer (EML) and subsequent to forming the first electrode 2, forming an organic functional layer (HIL or HTL) on a side of the first electrode away from the base substrate.


Regarding claim 14, Yao teaches forming the organic functional layer comprises: 
depositing an organic functional material layer on a side of the first electrode away from the base substrate, the organic functional material layer deposited to at least partially cover the smart material sub-layer (Fig. 2, 4th step, paragraph [0051]); and 
applying a non-mechanical external stimulus on the smart material sub-layer to induce the smart material sub-layer to undergoes a deformation to segregate the organic functional material layer into a plurality of blocks (Fig. 2, 5th step, paragraphs [0052]-[0053]), a respective one of the plurality of blocks in the respective one of the plurality of subpixel apertures, the respective one of the plurality of blocks being spaced apart and disconnected from counterparts in adjacent subpixel apertures of the plurality of subpixel apertures, thereby forming the organic functional layer (Fig. 2 step 5).  

Regarding claim 15, Yao teaches the deformation segregates the organic functional material layer into the plurality of blocks respectively in the plurality of subpixel apertures, and a residual organic layer on a side of the smart material sub-layer away from the base substrate (Fig. 2, step 5, paragraph [0052]); the residual organic layer is spaced apart and disconnected from the organic functional layer in the respective one of the plurality of subpixel apertures (Fig. 2, step 5, paragraph [0052]); and 
an orthographic projection of the residual organic layer on the base substrate at least partially overlaps with an orthographic projection of the smart material sub-layer on the base substrate (Fig. 2, step 5).  

Regarding claim 16, Yao teaches the smart material sub-layer is formed to have a first side closer to the base substrate, a second side opposite to the first side and away from the base substrate, 

Regarding claim 18, Yao teaches the first electrode is formed as an anode (paragraph [0040]); and forming the organic functional layer comprises, prior to forming the organic light emitting layer, forming one or a combination of a hole injection layer and a hole transport layer (paragraph [0051]).  

Regarding claim 21, Yao teaches the smart material sub- layer is made of a photoresponsive material; and 
applying a non-mechanical external stimulus on the smart material sub-layer comprises irradiating light on the smart material sub-layer (paragraph [0053]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AARON J GRAY/Examiner, Art Unit 2897